FILED
                            NOT FOR PUBLICATION                             NOV 19 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SARKIS AGOP DERSARKISSIAN,                       No. 06-72417

              Petitioner,                        Agency Nos. A072-867-239
                                                            A077-323-827
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 4, 2010
                              Pasadena, California

Before: SCHROEDER and TALLMAN, Circuit Judges, and JARVEY, District
Judge.**

       Sarkis Agop Dersarkissian, a native and citizen of Lebanon, petitions for

review of a Board of Immigration Appeals’ (“BIA”) decision adopting and

affirming the Immigration Judge’s (“IJ”) decision denying his applications for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable John A. Jarvey, United States District Judge for the
Southern District of Iowa, sitting by designation.
asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”).

      The government raises a threshold contention that we lack jurisdiction to

review the IJ’s denial of asylum because the application was untimely. 8 U.S.C. §

1158(a)(3). Dersarkissian filed his asylum application more than six years after he

entered the United States. Even assuming we have jurisdiction to review the IJ’s

denial of the asylum application, however, relief on that claim is barred by the IJ’s

findings of permanent resettlement in Mali. 8 U.S.C. § 1158(b)(2)(A)(vi).

Petitioner lived in Mali for nine years and had a visa to travel from the Mali

government. He also presented his passport to the Mali officials when he traveled

outside of Mali. See Cheo v. INS, 162 F.3d 1227, 1229 (9th Cir. 1998) (finding

three years of peaceful residence in Malaysia sufficient to establish a rebuttable

presumption that Malaysia allowed petitioners to stay indefinitely). Petitioner’s

case is distinguishable from Ali v. Ashcroft, 394 F.3d 780, 790 (9th Cir. 2005),

where we found no presumption that Ali was permanently resettled in Ethiopia

because Ali’s credible testimony indicated she was living there illegally. The IJ

here, in contrast, reasonably found Petitioner not credible when he claimed no

longer to have permission to live in Mali after 1998, given the fact that his Mali

visa allowed him to stay until December 2000. Given that Petitioner presented no


                                          2
other evidence to rebut the presumption of firm resettlement, the IJ’s finding that

Petitioner firmly resettled in Mali is supported by substantial evidence.

      The denial of withholding of removal and protection under CAT based on an

adverse credibility finding is supported by the record. The IJ identified several

reasons to find petitioner not credible. Petitioner claimed to be a fighter in the

Kataeb party from 1975 until 1999, yet Petitioner resided in Mali from 1988 until

1997 and lived in the United States in 1998. The facts that he returned to Lebanon

two or three times after arriving in Mali and his wife and children stayed back in

Lebanon indicate that he did not fear persecution. The IJ’s conclusion that the

doctor’s letter, written while removal proceedings were pending, was unreliable is

reasonable given the fact that it was prepared five years after the alleged events and

the lack of underlying contemporaneous documents.

      The petition for review is DENIED.




                                           3